                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                                MONROE DIVISION

JOHN FISHER                                                CIVIL ACTION NO. 18-1326

                                                           SECTION P
VS.
                                                           JUDGE TERRY A. DOUGHTY

WARDEN PAT SMITH                                           MAG. JUDGE KAREN L. HAYES

                                         JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff John Fisher’s

Complaint, [doc. # 1], is DISMISSED WITHOUT PREJUDICE.

        MONROE, LOUISIANA, this 15th day of July, 2019.




                                                  ______________________________________
                                                  TERRY A. DOUGHTY
                                                  UNITED STATES DISTRICT JUDGE
